DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukasu et al. (Pub No.: US 2014/0231153 A1).
Regarding claim 1, Fukasu discloses a loading work assistance system which gives an instruction to a transport vehicle (2, FIG. 1) standing by on the basis of information regarding 
 	a loading-progress-degree calculation unit that calculates a degree of progress of the loading work performed on the transport vehicle located in the construction site by the loading vehicle (Calculate Load Amount S14, S16; FIG. 9);
 	a determination unit that determines whether or not the degree of progress is equal to or more than a degree-of-progress determination threshold value (“…When the current load amount becomes equal to or larger than a threshold value…” ¶ 80); and
 	a transport vehicle starting instruction unit that instructs the transport vehicle standing by to be started in a case where the degree of progress is equal to or more than the degree-of-progress determination threshold value (Decide loading load amount S18 and Start to travel S20, FIG. 9 and ¶ 86). 

Regarding claim 2, Fukasu discloses the loading work assistance systemfurther comprising: a transport vehicle information acquisition unit that acquires a maximum load capacity of each of the transport vehicles,
 	wherein the loading-progress-degree calculation unit calculates the degree of progress on the basis of the maximum load capacity (Threshold of load amount ¶ 61). 

Regarding claim 3, Fukasu discloses the loading work assistance system, wherein the transport vehicle information acquisition unit further acquires an original load amount of the transport vehicle, and


Regarding claim 4, Fukasi discloses the loading work assistance system further comprising: a load calculation unit that calculates a load of a transport object which is loadable onto the transport vehicle through one loading operation (S12, FIG. 9),
 	wherein the loading-progress-degree calculation unit calculates the degree of progress on the basis of an accumulated value of the load calculated every loading operation (¶¶ 80,86). 

Regarding claim 5, Fukasu discloses an information provision method of giving an instruction to a transport vehicle (2, FIG. 2) standing by on the basis of information regarding loading work performed on a transport vehicle located in a construction site by a loading vehicle (4, FIG. 2), the information provision method comprising the steps of:
 	determining whether or not the loading vehicle is in a loading state with respect to a transport vehicle which is a loading work target (Determines that the objects are loaded onto transporter by loader S12, FIG. 9);

 	determining whether or not the degree of progress is equal to or more than a degree-of- progress determination threshold value (“…When the current load amount becomes equal to or larger than a threshold value…” ¶ 80); and
 	instructing the transport vehicle standing by to be started in a case where the degree of progress is equal to or more than the degree-of-progress determination threshold value (Decide loading load amount S18 and Start to travel S20, FIG. 9 and ¶ 86). 

Regarding claim 6, Fukasu discloses an information provision method of giving an instruction to a transport vehicle standing by on the basis of information regarding loading work performed on a transport vehicle located in a construction site by a loading vehicle, the information provision method comprising the steps of:
 	receiving designation of a transport vehicle which is a loading work target (Based on position and distance relative to the loading vehicle ¶ 83);
 	determining whether or not the loading vehicle is in a loading state with respect to the designated transport vehicle in a case where the designation of the transport vehicle is received (Based on change of load amount pressure of the objects being loaded ¶ 83);
 	calculating a degree of progress of loading work performed on the designated transport vehicle by the loading vehicle in a case where the loading vehicle is in the loading state (Calculate Load Amount S14, S16; FIG. 9);
When the current load amount becomes equal to or larger than a threshold value…” ¶ 80); and
 	instructing the transport vehicle standing by to be started in a case where the degree of progress is equal to or more than the degree-of-progress determination threshold value (Decide loading load amount S18 and Start to travel S20, FIG. 9 and ¶ 86). 
Regarding claim 7, Fukasu discloses the loading work assistance system, further comprising: a load calculation unit that calculates a load of a transport object which is loadable onto the transport vehicle through one loading operation (¶ 83), wherein the loading-progress-degree calculation unit calculates the degree of progress on the basis of an accumulated value of the load calculated every loading operation (¶¶ 83-85). 

Regarding claim 8, Fukasu discloses the loading work assistance system, further comprising: a load calculation unit that calculates a load of a transport object which is loadable onto the transport vehicle through one loading operation (¶ 83), wherein the loading-progress-degree calculation unit calculates the degree of progress on the basis of an accumulated value of the load calculated every loading operation (¶¶ 83-85).







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYLER J LEE/Primary Examiner, Art Unit 3663